Citation Nr: 1733101	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of nonservice-connected pension benefits, effective December 8, 2008, and the adjustments thereafter due to periods of incarceration were proper.  

2.  Whether an overpayment of VA disability compensation in the amount of $15,792.83 was properly created.  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty with the United States Army from July 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision letter of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

In the September 2013 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In December 2014, the Veteran submitted a request for a live videoconference in lieu of an in-person hearing.  A videoconference hearing was accordingly scheduled for March 7, 2017; however, the Veteran did not appear for the scheduled hearing.  

On April 2017, VA received a letter from the Veteran stating that he was unable to attend the March 2017 hearing due to a medical emergency requiring the Veteran to be hospitalized.  In the April 2017 letter, the Veteran also indicated that he attempted to contact VA via telephone on the date of the scheduled hearing, but without success.  As such, the Veteran requested for a new hearing to be scheduled.  The record does not reflect that a new hearing date has been scheduled, nor does it reflect that a hearing has been conducted.  

The Veteran was previously represented by Swords to Plowshares, Veterans Rights Organization, Inc.  In July 2014, prior to certification of the appeal to the Board, such representation was withdrawn.  The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2016).

A review of the claims file reveals that the January 2013 administrative decision of the VA Debt Management Center (DMC) denied a waiver of indebtedness in the amount of $15,792.83 resulting from an overpayment of VA disability compensation benefits.  In January 2013, VA received the Veteran's notice of disagreement (NOD), wherein he contested the DMC's denial of this issue and the propriety of his obligation to repay the debt.  The record does not reflect that a statement of the case (SOC) has been issued with respect to this issue.  Therefore, the Board directs that the RO issue a SOC with specific regard to the issue of the validity of the debt resulting from the overpayment, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over the claim for the validity of the debt resulting from the overpayment for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a hearing before a Veterans Law Judge.

As previously stated, the record shows that in his September 2013 substantive appeal, the Veteran requested a Travel Board hearing before the Board.  In December 2014, the Veteran subsequently requested a live videoconference hearing instead.  A hearing was scheduled to be held in March 2017.  An April 2017 letter received by VA indicates that the Veteran was hospitalized on the scheduled hearing date, and that the Veteran attempted to contact VA via telephone on the day of to provide notification of his inability to attend the scheduled hearing due to a medical emergency.  Moreover, a Report of General Information dated March 20, 2017, indicates that the Veteran stated that he was unable to attend the scheduled hearing due to being hospitalized.  He requested that the hearing be rescheduled.  See Report of General Information dated March 20, 2017.  As good cause has been shown as to why the Veteran did not appear at the scheduled hearing, remand is warranted to reschedule the hearing.  

In addition, the record raises a Manlincon issue with regard to the issue of the validity of the debt resulting from the overpayment.  See Manlincon, 12 Vet. App. at 240-41.  

In a January 2013 administrative decision, the DMC denied a waiver of indebtedness in the amount of $15,792.83 resulting from an overpayment of VA disability compensation benefits.  In January 2013, the Veteran filed a notice of disagreement as to the denial of this claim.  This constituted a timely notice of disagreement initiating an appeal of this claim.  38 C.F.R. § 20.201.  

To date, the Veteran has not been provided a statement of the case addressing the denial of a waiver of indebtedness in the amount of $15,792.83 resulting from an overpayment of VA disability compensation benefits or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 
12 Vet. App. at 240-41.  

Accordingly, the case is REMANDED for the following action:

1.  At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

2.  The AOJ should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal with respect to the issue of the validity of the debt resulting from the overpayment of benefits in the amount of $15,792.83.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




